DETAILED ACTION
Summary 
This Office Action is responsive to responsive to amendments filed 08/22/2022.
Claims 1 and 12 have been amended.  Claims 1-20 are currently pending.

Response to Arguments
Applicant amended independent claims 1 and 11 to recite the following new limitations (underlined):
“the first and second surfaces being on opposite sides of the substrate” and “the first line includes a plurality of loop portions physically separated from each other on the first surface along a longitudinal direction of the substrate”
Applicant argues that TSIRLINE does not teach the loop portions physically separated from each other on the first surface or any line or relay portion being on a second surface of the substrate, the first and second surfaces being on opposite sides of the substrate.  Examiner agrees.  As such, the rejection of claims 1-7, 12, 13, and 15-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, an antenna, comprising each of the following limitations:
A power supply point on a substrate;
A termination resistor on the substrate;
First and second lines connecting the power supply point and the termination resistor, the first line being on a first surface of the substrate, and the second line being on the second surface of the substrate, the first and second surfaces being on opposite sides of the substrate, wherein
The first line includes a plurality of loop portions physically separated from each other on the first surface along a longitudinal direction of the substrate, and
The second line includes a plurality of relay portions connecting the power supply point to one of the loop portions closest thereto, connecting adjacent pairs of loop portions to each other, and connecting the termination resistor and one of the loop portions closest thereto.
Independent claim 11 is allowed for substantially the same reasons as claim 1.
Claims 2-10 and 12-20 depend from claims 1 and 11, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876